Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 05/15/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sereshki et al. (US Pub. 2019/0355384 A1).
Regarding Claim 19, Sereshki teaches a front-end processing method for an electronic digital voice assistant device (see Fig.5 (522), Fig.9 and paragraph [0158]), the front-end processing method comprising:
generating a speech enhancement signal by performing beamforming on a multi-channel audio signal (see Fig.7A, paragraph [0029] and paragraph [0099]);
and determining whether to wake up based on the speech enhancement signal (see Fig.9 (912), Fig.10 (1092) and paragraph [0167], detecting wake word),
wherein the performing of the beamforming includes removing an estimated noise attribute of speech prior to current speech from the current speech (see Fig.11 (1130) and paragraph [0099]).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sereshki et al. (US Pub. 2019/0355384 A1) in view of Mustiere et al. (US Pub. 2019/0172450 A1).
Regarding Claim 20, Sereshki teaches the method of Claim 19 but fails to teach wherein the performing of the beamforming includes using an Eigenvalue (GEV) beamformer that obtains filter coefficients used to constitute a filter that maximizes a signal noise ratio (SNR) for each of time-frequency bin values obtained by frequency converting the multi-channel audio signal.
Mustiere, however, teaches performing beamforming on a multi-channel audio signal using an Eigenvalue beamformer (see Fig.3 (330) and paragraph [0033]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Sereshki’s method the step for performing beamforming that includes using an Eigenvalue (GEV) beamformer that obtains filter coefficients used to constitute a filter that maximizes a signal noise ratio (SNR) for each of time-frequency bin values obtained by frequency converting the multi-channel audio signal. The motivation would be to utilize a particular beamforming technique for noise suppression and speech signal enhancement.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “generating a signal with an enhanced speech component by performing beamforming on the first multi-channel audio signal based on the speech signal characteristic, a speech signal characteristic obtained for a first frame that was obtained within a certain time period prior to a time that a second frame was obtained, and the noise signal characteristic”, as found in Claim 1. Similar features are claimed in Claims 2-18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672